Citation Nr: 0923279	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

In April 2005, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims files.

When this case was most recently before the Board in July 
2008, the Board denied the Veteran's appeal for service 
connection for psychiatric disability, to include 
posttraumatic stress disorder (PTSD).  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in February 
2009, the Court vacated the Board's July 2008 decision and 
remanded this matter to the Board for action consistent with 
the November 2008 joint motion of the parties, which cited 
the Board's failure to respond to counsel's two requests for 
additional time filed prior to the issuance of the 2008 
decision as a basis for remand.  Subsequent to the issuance 
of the Order, counsel submitted additional evidence directly 
to the Board along with a waiver of the Veteran's right to 
have the evidence initially considered by the agency of 
original jurisdiction.  




FINDING OF FACT

The Veteran has PTSD due to an in-service personal assault 
that has been corroborated by credible supporting evidence.


CONCLUSION OF LAW

A psychiatric disability, diagnosed as PTSD, was incurred as 
a result of active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence currently 
of record is sufficient to substantiate her claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she has PTSD as a result of being 
assaulted while stationed at Fort Gordon, Georgia in 1989.

In the Veteran's favor, a June 2007 statement from D.A.M., 
LCSW, reflects counseling of the Veteran on a weekly basis 
since April 2002, and a diagnosis of PTSD based on the 
personal assault that occurred while she was in the service.  
D.A.M. states her opinion that the Veteran has PTSD that is, 
"more than likely not from the indecent assault that occurred 
while she was serving time in the army in July 1989.  There 
is no other event that she has experienced that would have 
had the same symptomatology she demonstrates."  The Board has 
concluded that she intended to opine that it is more likely 
than not that the Veteran's PTSD is due to the assault in 
service.  The Board bases this on the context of the entire 
opinion, which is supportive of a diagnosis of PTSD and a 
nexus to service, rather than on the self-contradictory 
language used by D.A.M.

However, in February 2008, the Veteran was afforded a VA 
examination by a board of two specialists.  The examiners, 
M.A.B., Ph. D and B.L., Ph. D, agreed that while the Veteran 
does have some symptoms consistent with a diagnosis of PTSD, 
such a diagnosis is not fully supported, and a diagnosis of 
generalized anxiety disorder is more appropriate.  The 
examiners noted that the Veteran's knowledge of the in-
service personal assault comes entirely from a friend, and 
that the Veteran does not report re-experiencing or avoidance 
symptoms consistent with a diagnosis of PTSD.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV) § 309.81; 38 C.F.R. § 4.125(a) (2007) 
(requiring diagnoses of mental disorders to conform to DSM-IV 
criteria).  Rather, she reports excessive anxiety and worry 
about many different things that do not relate to military 
service or even her ongoing health concerns.

D.A.M. asserted that the main presenting complaint of PTSD 
sufferers does not necessarily include intrusive memories of 
the traumatic event.  PTSD patients may present with 
depression and general anxiety, fear of leaving their home, 
somatic complaints, irritability, an inability to work, or 
sleep problems.  The February 2008 examiners reasoning was 
centered on the virtual absence of re-experiencing and 
avoidance symptomatology.  They did not simply note that such 
symptomatology is not the Veteran's "main presenting 
complaint."  Rather, they found that she does not experience 
such symptomatology at all

D.A.M. also addressed the notion, apparently gleaned from 
prior opinions, that, because the Veteran does not remember 
her assault, she can not have a diagnosis of PTSD.  In 
refuting this notion, she noted that PTSD is more common 
among road traffic accident victims who were rendered 
unconscious than those that remained conscious during the 
accident.  She also noted that people who experience threats 
to their lives during medical procedures while under 
anesthesia can experience PTSD.  Children who experience 
violence or sexual abuse may not remember the event and yet 
they are at high risk for developing PTSD.  She concluded 
that, thus, some people do develop PTSD without remembering 
all the facts.  The Board notes that the examples cited by 
D.A.M. do not conflict with the opinions of the February 2008 
specialists, but do not squarely address their essential 
argument.  

A VA psychiatric examiner in October 1997 commented that, 
although the Veteran had experienced some trauma and some 
symptoms of PTSD, she had not experienced a level of distress 
or impairment in functioning or symptoms of avoidance and 
numbing of responsiveness required to meet the criteria for a 
diagnosis of PTSD.

In March 2003, the Veteran was examined by a VA staff 
psychiatrist who provisionally diagnosed PTSD based upon her 
verbal history of a sexual assault in service.  However, the 
VA psychiatrist commented that, prior to reporting a final 
diagnosis, he wished to review the results of psychological 
testing which he was ordering.  On the same day in March 
2003, the Veteran was extensively interviewed by a VA staff 
psychologist who had seen her before in April 2002 and 
concluded that she did not have PTSD.  When specifically 
asked about avoidance behaviors, the Veteran's responses did 
not meet the criteria for a diagnosis of PTSD.  The Veteran 
again denied that she had any specific recollections of the 
assault incident in service.  She did not have flashbacks, 
and her reaction to her troubling thoughts did not disrupt 
her functioning.

The examiner found it significant that she was having ongoing 
experiences during the course of her job, with victims of 
domestic violence, which she did not avoid or which did not 
trigger an incapacitating response.  She did not block or 
suppress any memories of the assault in service; instead, she 
had no memory of this event to begin with.  There was no 
clear link that she was able to give through example of how 
this one incident in service of assault clearly led to a 
reaction that she was hopeless about her future.  In fact, 
she was rather hopeful about her future advancement through 
further schooling.  The Veteran had some instances of sleep 
disturbance, mood irritability, and trouble concentrating; 
but these were all part of her general depression, rather 
than related to any specific stressor in service.  

Overall, the VA clinical psychologist concluded in March 2003 
that the Veteran did have some symptoms of PTSD which were 
related to a number of traumatic instances in her life; 
however, she did not meet the diagnostic criteria for PTSD 
directly related to any stressor in service, especially the 
assault of which she had no direct memory.  The Axis I 
diagnoses on this examination were anxiety disorder, 
depressive disorder, and alcohol abuse, none of which was 
specifically related to any incident in service.

In October 2003, after reviewing the psychological test 
results and the claims files, the VA psychiatrist who had 
initially examined the Veteran in March 2003 withdrew the 
provisional diagnosis of PTSD and reported final Axis I 
diagnoses of an anxiety disorder and a depressive disorder, 
not otherwise specified.  He commented that the Veteran did 
not appear to meet criterion A for a diagnosis of PTSD 
related to the assault in service of which she had no 
independent memory.

The Veteran's family physician also reported a diagnosis of 
possible PTSD, based on the assault in service; however, this 
is inconclusive.  The same physician had earlier indicated 
that the Veteran suffered from depression secondary to her 
many physical problems.  A private psychiatrist, A.R., M.D., 
also reported a diagnosis of PTSD in November 2002 and 
February 2003, based upon the Veteran's unverified stressors 
of hearing bombs going off and smelling chemicals during the 
Gulf War.  

Additional evaluations and statements from psychologist J.M., 
Ph.D., issued in January 2008 and February 2009 provide 
highly detailed opinions in favor of the Veteran's claim of 
entitlement to service connection for PTSD.  Because they are 
well-supported in fact and fully explained, the Board finds 
these, particularly the 2009 statement, very persuasive and 
assigns them great probative weight.  In February 2009, the 
doctor thoroughly reviewed the record and explained in great 
detail his opinion that the Veteran has PTSD consistent with 
the DSM-IV criteria due to the documented personal assault in 
service.  He explained that the Veteran in all likelihood 
provided more detailed descriptions of her experiences and 
symptoms to D.A.M. than she did to the two VA examiners 
because they were in essence more intimidating to the 
Veteran.  The other examiners were complete strangers, he 
noted.  He also noted that she did meet the criteria for 
PTSD, including nightmares and instances when she is watching 
the assault events unfold again.  He explained this fulfilled 
the criteria of re-experiencing the assault.  He noted 
increased problems with dreams since she received copies of 
the records related to her assault.  She described phobias 
about violence consistent with the sexual assault.  He noted 
that she tried to avoid thoughts and conversations about the 
trauma and had a restricted range of affect as well as 
irritability.  He noted hypervigilance and difficulty staying 
asleep.  This doctor opined that the Veteran manifested 
behaviors and phobias wholly consistent with PTSD due to the 
personal assault documented in the record.  He opined that 
the nexus between the Veteran's PTSD and service was the 
documented sexual assault in service.  

Service personnel records do corroborate the personal 
assault/attempted rape described by the Veteran in detail and 
reflect an extensive investigation into the matter.  Although 
it has been noted that the Veteran did not personally 
remember the assault, she was made fully aware of the 
incident shortly after it happened, and the trauma is 
certainly not in dispute.  

At the videoconference hearing before the undersigned 
Veteran's Law Judge in April 2005, the Veteran discussed her 
treatment.  

The evidence is sufficient to establish that the assault 
occurred.  With the addition of the recent report by J.M., 
there is also a clear diagnosis of PTSD and a link between 
the current symptomatology and the assault.  Although there 
are conflicting opinions concerning whether the Veteran meets 
the diagnostic criteria for a diagnosis of PTSD, the Board 
has concluded that the evidence supportive of the diagnosis 
is at least as probative as that against the diagnosis.  
Accordingly, the Board concludes that service connection is 
warranted for the Veteran's PTSD.


ORDER

Service connection for psychiatric disability, diagnosed as 
PTSD, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


